DETAILED ACTION
This communication is in response to the request for continued examination filed 07 April 2022.
Claims 21-40 are currently pending.  
Claims 21-40 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2022 has been entered.
 
Response to Amendment/Remarks
The arguments relating to 35 USC § 101 have been fully considered but are not persuasive. Applicant argues that “[e]ach of claims 21-40 provides such managers with the tools to tailor earn offers and thus the loyalty program so as to favor their department or otherwise incentivizes members to purchase items from their department. In this manner each of claims 21-40 improves upon loyalty programs that fail to provide department managers with the means to tailor a store-wide loyalty program to the needs of their department.” Remarks at 9. 
The additional elements recited in claim 21, for example, include a server and a POS terminal. It is these additional elements that are evaluated in Step 2B. MPEP 2106.05(a)(II) indicates that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” The improvement in the present invention lies within the abstract idea, not within the computer components/additional elements. 
MPEP 2106.05(a)(II) continues: “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” The present invention is merely utilizing the server and POS terminal to perform the method. As indicated in the conclusion below, discussing the prior art, the improvements present in the claims as written lie in the abstract idea.
Applicant’s remarks relating to nonstatutory double patenting are acknowledged. The rejections remain, as presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
(Claims 21, 28, and 34) The identifying, based on the information received from the POS terminal, an earn offer that applies to the purchase of the item step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “with the server” (claim 21), “one or more servers” (claim 28), or “one or more LPM servers are configured to” (claim 34) language, the claim encompasses a user manually identifying an earn offer based on known information.
Additionally, the claims recite the concept of providing a user with loyalty points based on products they purchase which falls into the certain methods of organizing human activity grouping.
The dependent claims further limit the above abstract idea and thus also recite an abstract idea.
The mere nominal recitation of generic computer components does not take the claims limitations out of the mental processes or certain methods of organizing human activity groupings. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a server and a POS terminal comprising a reader and scanner (claims 21-27), a computer-readable media comprising instructions that are executed by one or more servers and a POS terminal (claims 28-33), or a system comprising one or more servers including a database and a POS terminal (claims 34-40) and includes no more than mere instructions to apply the exception using a generic computer component. The above components does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Additionally, the steps of (1) receiving information regarding a purchase, (2) receiving a code read by the POS terminal, and (3) receiving a product code are mere data gathering and the step of updating earned loyalty points of the member in a plurality of point categories is post-solution activity. These steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.
Additionally, the receiving steps set forth above are considered routine, conventional, and well-understood (see MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data) and the updating step is also considered routine, conventional, and well-understood (see MPEP 2106.05(d)(II) iii. Electronic recordkeeping and iv. Storing and retrieving information in memory).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,776,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination. For brevity, the table below indicates each claim under examination that is anticipated by a reference claim and thus rejected on the ground of nonstatutory double patenting:
Claim under examination
Reference claim
Patent no.
21
1
10,776,810
22
1
10,776,810
23
2
10,776,810
24
2
10,776,810
25
12
10,776,810
26
4
10,776,810
27
5
10,776,810
28
7
10,776,810
29
7
10,776,810
30
8
10,776,810
31
12
10,776,810
32
10
10,776,810
33
11
10,776,810
34
14
10,776,810
35
14
10,776,810
36
15
10,776,810
37
2
10,776,810
38
12
10,776,810
39
18
10,776,810
40
19
10,776,810


Claim Interpretation
In the claims, Examiner is interpreting “an item” to be one product/item and is interpreting “a plurality of departments” as more than one department. These are interpretations that greatly affect the patentability under 35 USC § 102/103 as discussed in the conclusion below. 

Conclusion
The claims are not rejected under 35 USC § 102/103. The claims recite earning loyalty points in a plurality of point categories due to the purchase of an item. That is, with the purchase of a singular item (e.g., one television, one gallon of milk, one sweater, etc.), points are earned in multiple categories. The majority of the prior art teaches that for a single purchase, points can be earned in multiple categories where products are purchased from multiple categories. For example, a purchase that includes a gallon of milk and a sweater, points may be earned in a grocery category and a clothing category. Examiner is unable to find in the prior art awarding points in multiple categories with the purchase of a single item. U.S. 2016/0071140 (“Sherman”) teaches at ¶ 0086 a user splitting a single item purchase between two credit cards so that they may benefit from multiple types of points. However, Sherman does not combine is any obvious fashion with traditional or typical POS loyalty programs wherein information flows from a POS terminal to a server to update loyalty point balances as claimed. U.S. 2006/0091203 (“Bakker”) teaches at ¶ 0234 “different categories of rewards can be issued for a single purchase.” However, no further details are provided within Bakker to support that this single purchase is for a single item. Indeed, in many examples throughout Bakker, a purchase is made up of multiple items falling into different categories.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEREDITH A LONG/Primary Examiner, Art Unit 3688